                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MARTHA ANGELICA DOMINGUEZ                         ) No.: 3:21-cv-583
TORRES,                                           ) Chief Judge Crenshaw
                                                  ) Magistrate Judge Frensley
        Plaintiff,                                )
                                                  )
v.                                                )
                                                  )
SADDLER FUNERAL HOME AND                          )
CREMATORY SERVICES, and                           )
STEVIE SADDLER, Individually,                     )
and REID VAN NESS, Individually,                  )
                                                  )
        Defendants.                               )
                                                  )

     ANSWER OF SADDLER FUNERAL HOME AND CREMATORY SERVICES AND
        STEVIE SADDLER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

        COMES the Defendants, SADDLER FUNERAL HOME AND CREMATORY

SERVICES AND STEVIE SADDLER, (hereinafter “Saddler Defendants”), by and through

counsel, and in response to the complaint filed against them would state as follows:

                                        INTRODUCTION

        1.      The statements contained in paragraph 1 of Plaintiff’s First Amended Complaint

require no response of these Defendants, however, to the extent any response is required, the

allegations contained in paragraph 1 of Plaintiff’s First Amended Complaint are denied.

        2.      The Saddler Defendants have insufficient information or knowledge to form a

belief as to the truth of the allegations contained in sentence one of this paragraph that Plaintiff

has cognizable legal interest in the body of her brother as the next of kin, and the allegations are,

therefore, denied. The remaining allegations contained in paragraph 2 of Plaintiff’s First

Amended Complaint are denied.




     Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 1 of 20 PageID #: 104
                                     JURISDICTION AND VENUE

       3.      It is admitted that this Court has jurisdiction over this lawsuit.

       4.      It is admitted that this Court has jurisdiction over this lawsuit.

       5.      It is admitted that this Court has jurisdiction over this lawsuit.

       6.      It is admitted that this Court has jurisdiction over this lawsuit.

       7.      It is admitted that this Court is the proper venue.

                                                 PARTIES

       8.      These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 8 of Plaintiff’s First Amended Complaint.

       9.      Admitted.

       10.     Admitted.

       11.     It is admitted that Reid Van Ness was a licensed embalmer and funeral director.

Upon information and belief, it is further admitted that he is a citizen of Tennessee and that he

voluntarily surrendered his license as a licensed funeral director and embalmer. It is further

admitted that Reid Van Ness’s actions were investigated by the State of Tennessee Board of

Funeral Directors and Embalmers. The remaining allegations contained in paragraph 11 of

Plaintiff’s First Amended Complaint are denied as contained.

                                  FACTUAL ALLEGATIONS

       12.     Admitted upon information and belief.

       13.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 13 of Plaintiff’s First Amended Complaint.

       14.     These Defendants deny the allegations contained in paragraph 14 of Plaintiff’s

Complaint as they relate to these Defendants. The Saddler Defendants deny they entered a




                                     2
   Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 2 of 20 PageID #: 105
contract with Mr. Sanchez, and strict proof is demanded thereof. These Defendants admit, upon

information and belief, that Mr. Sanchez entered a contract with Defendant Reid Van Ness.

Further, Defendants aver that Van Ness used Saddler Funeral Home contract without the

knowledge or consent of these Defendants. These Defendants have insufficient information or

knowledge to admit or deny the allegations that Mr. Sanchez was directed by Plaintiff to enter a

contract and the scope of the services to be provided by Defendant Van Ness, and the allegations

are, therefore, denied.

         15.     These Defendants lack knowledge or information sufficient to form a belief about

the    truth   of the allegations contained in   paragraph   15   of   Plaintiff’s   First   Amended

Complaint. The Saddler Defendants further deny that they were paid anything by or on behalf of

Plaintiff or Mr. Sanchez.

         16.     These Defendants admit that Mr. Diaz’s obituary appears on its website. These

Defendants deny all other allegations contained in paragraph 16 of Plaintiff’s First Amended

Complaint.

         17.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 17 of Plaintiff’s First Amended Complaint.

         18.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 18 of Plaintiff’s First Amended Complaint.

         19.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 19 of Plaintiff’s First Amended Complaint.

         20.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 20 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.




                                        3
      Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 3 of 20 PageID #: 106
       21.     These Defendants deny allegations contained in paragraph 21 of Plaintiff’s First

Amended Complaint.

       22.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 22 of Plaintiff’s First Amended Complaint

and the allegations are, therefore, denied.

       23.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 23 of Plaintiff’s First Amended Complaint

and the allegations are, therefore, denied.

       24.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 24 of Plaintiff’s First Amended Complaint

and the allegations are, therefore, denied.

       25.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 25 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.

       26.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 26 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.

       27.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 27 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.

       28.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 28 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.




                                     4
   Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 4 of 20 PageID #: 107
       29.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 29 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.

       30.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 30 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.

       31.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 31 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.

       32.     It is admitted that Mr. Diaz’s body was located at Saddler Funeral Home for a

period more than a month. All other allegations are denied.

       33.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 33 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.

       34.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 34 of Plaintiff’s First Amended Complaint and

the allegations are, therefore, denied.

       35.     These Defendants deny that any action on their part caused any harm to Plaintiff.

These Defendants lack knowledge or information sufficient to form a belief about the truth

of the remaining allegations contained in paragraph 35 of Plaintiff’s First Amended Complaint

and the allegations are, therefore, denied.

       36.     These Defendants deny that any action on their part caused any harm to Plaintiff.

These Defendants lack knowledge or information sufficient to form a belief about the truth




                                     5
   Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 5 of 20 PageID #: 108
of the remaining allegations contained in paragraph 36 of Plaintiff’s First Amended Complaint

and the allegations are, therefore, denied.

       37.      The allegations contained in this paragraph are denied.

       38.     The allegations contained in this paragraph are denied.

       39.     These Defendants deny that any action on their part caused any harm to Plaintiff

or any other person. These Defendants lack knowledge or information sufficient to form a belief

about the truth of the remaining allegations contained in paragraph 39 of Plaintiff’s First

Amended Complaint and the allegations are, therefore, denied.

       40.     The allegations contained in this paragraph are denied.

       41.     It is admitted, on information and belief, that one of Plaintiff’s lawyers, Eric

Lockert, contacted the Tennessee State Board of Funeral Directors, Embalmers, and Burial and

filed a complaint. These Defendants lack knowledge or information sufficient to form a belief

about the truth of the remaining allegations contained in paragraph 41 of Plaintiff’s First

Amended Complaint and the allegations are, therefore, denied.

       42.     It is admitted that an investigation was conducted by the State Board and

violations were found. The remaining allegations contained in paragraph 34 of Plaintiff’s First

Amended Complaint are denied as to Saddler Defendants.

       43.     It is admitted that Defendant Van Ness was an outside funeral director who was

storing bodies at Defendants’ funeral home at the time Plaintiff’s attorney, Eric Lockert filed a

Complaint with the State Board of Funeral Directors.

       44.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 44 of Plaintiff’s First Amended Complaint.




                                     6
   Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 6 of 20 PageID #: 109
       45.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 45 of Plaintiff’s First Amended Complaint.

       46.     Admitted, upon information and belief.

       47.

       48.     It is admitted that the State Board asserted violations were committed by these

Defendants. The remaining allegations contained in paragraph 48 of Plaintiff’s First Amended

Complaint are denied.

       49.     It is admitted that Defendant Van Ness utilized the premises of Saddler Funeral

Home to store bodies of deceased loved ones of his customers and that he was responsible for

their care and storage. All other allegations contained in this paragraph as to the Saddler

Defendants are denied.

       50.     The allegations contained in this paragraph are denied.

       51.     It is admitted that Defendant Van Ness had limited access to the premises of

Saddler Funeral Home for a limited period to store bodies and perform embalming, dressing, and

casketing services for deceased loved ones of his customers. All other allegations contained in

this paragraph are denied.

       52.     The allegations contained in this paragraph are denied. These Defendants do not

engage in the shipping of bodies internationally or otherwise.

       53.     These Defendants lack knowledge or information sufficient to form a belief about

the truth of the remaining allegations contained in paragraph 53 of Plaintiff’s First Amended

Complaint.




                                     7
   Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 7 of 20 PageID #: 110
                                  FIRST CAUSE OF ACTION
                                       42 U.S.C. § 1981

          54.   Defendants hereby incorporate their responses to paragraphs 1 through

54 of Plaintiff’s First Amended Complaint as if recited verbatim herein.

          55.   As to Saddler Defendants, the allegations contained in paragraph 55 of Plaintiff’s

First Amended Complaint are denied.

          56.   As to Saddler Defendants, the allegations contained in paragraph 56 of Plaintiff’s

First Amended Complaint are denied.

          57.   As to Saddler Defendants, the allegations contained in paragraph 57 of Plaintiff’s

First Amended Complaint are denied.

          58.   As to Saddler Defendants, the allegations contained in paragraph 58 of Plaintiff’s

First Amended Complaint are denied.

          59.   As to Saddler Defendants, the allegations contained in paragraph 59 of Plaintiff’s

First Amended Complaint are denied.

          60.   As to Saddler Defendants, the allegations contained in paragraph 60 of Plaintiff’s

First Amended Complaint are denied.

          61.   It is admitted that Bryan Ayala’s body was held at Saddler Funeral Home. The

remaining allegations contained in paragraph 61 of Plaintiff’s First Amended Complaint are

denied.

          62.   These Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations contained in paragraph 62 of Plaintiff’s First Amended Complaint.




                                     8
   Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 8 of 20 PageID #: 111
       63.    It is admitted that Bryan Ayala’s body was held at Saddler Funeral Home. These

Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 63 of Plaintiff’s First Amended Complaint.

       64.    The allegations contained in paragraph 64 of Plaintiff’s First Amended Complaint

are denied as contained.

       65.    Admitted.

       66.    As to Saddler Defendants, the allegations contained in paragraph 66 of Plaintiff’s

First Amended Complaint are denied.

       67.    As to Saddler Defendants, the allegations contained in paragraph 67 of Plaintiff’s

First Amended Complaint are denied.

       68.    As to Saddler Defendants, the allegations contained in paragraph 68 of Plaintiff’s

First Amended Complaint are denied.


                               SECOND CAUSE OF ACTION
                                    42 U.S.C. § 1985

       69.    Defendants hereby incorporate their responses to paragraphs 1 through 68 of

Plaintiff’s First Amended Complaint as if recited verbatim herein.

       70.    The allegations contained in paragraph 70 of Plaintiff’s First Amended Complaint

are denied.

       71.    The allegations contained in paragraph 71 of Plaintiff’s First Amended Complaint

are denied.

       72.    The allegations contained in paragraph 72 of Plaintiff’s First Amended Complaint

are denied.




                                     9
   Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 9 of 20 PageID #: 112
       73.     The allegations contained in paragraph 73 of Plaintiff’s First Amended Complaint

are denied.

                                THIRD CAUSE OF ACTION

               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       74.     Defendants hereby incorporate their responses to paragraphs 1 through 73 of

Plaintiff’s First Amended Complaint as if recited verbatim herein.

       75.     As to Saddler Defendants, the allegations contained in paragraph 75 of Plaintiff’s

First Amended Complaint are denied.

       76.     As to Saddler Defendants, the allegations contained in paragraph 76 of Plaintiff’s

First Amended Complaint are denied.

       77.     As to Saddler Defendants, the allegations contained in paragraph 77 of Plaintiff’s

First Amended Complaint are denied.

       78.     As to Saddler Defendants, the allegations contained in paragraph 78 of Plaintiff’s

First Amended Complaint are denied.

       79.     As to Saddler Defendants, the allegations contained in paragraph 79 including

subparagraphs a) through e) of Plaintiff’s First Amended Complaint are denied.

       80.     As to Saddler Defendants, the allegations contained in paragraph 80 of Plaintiff’s

First Amended Complaint are denied.

       81.     As to Saddler Defendants, the allegations contained in paragraph 81 of Plaintiff’s

First Amended Complaint are denied.

       82.     As to Saddler Defendants, the allegations contained in paragraph 82 of Plaintiff’s

First Amended Complaint are denied.




                                    10
  Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 10 of 20 PageID #: 113
                                   FOURTH CAUSE OF ACTION

             BREACH OF CONTRACT/BREACH OF IMPLIED CONTRACT IN FACT

       83.     Defendants hereby incorporate their responses to paragraphs 1 through 83 of

Plaintiff’s First Amended Complaint as if recited verbatim herein.

       84.     As to Saddler Defendants, the allegations contained in paragraph 84 of Plaintiff’s

First Amended Complaint are denied.

       85.     As to Saddler Defendants, the allegations contained in paragraph 85 of Plaintiff’s

First Amended Complaint are denied.

       86.     As to Saddler Defendants, the allegations contained in paragraph 86 of Plaintiff’s

First Amended Complaint are denied.

       87.     As to Saddler Defendants, the allegations contained in paragraph 87 of Plaintiff’s

First Amended Complaint are denied.

       88.     As to Saddler Defendants, the allegations contained in paragraph 88 of Plaintiff’s

First Amended Complaint are denied.

       89.     As to Saddler Defendants, the allegations contained in paragraph 89 of Plaintiff’s

First Amended Complaint are denied.

                                 FIFTH CAUSE OF ACTION

                      TENNESSEE CONSUMER PROTECTION ACT

       90.     Defendants hereby incorporate their responses to paragraphs 1 through 89 of

Plaintiff’s First Amended Complaint as if recited verbatim herein.

       91.     As to Saddler Defendants, the allegations contained in paragraph 91 of Plaintiff’s

First Amended Complaint are denied.




                                    11
  Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 11 of 20 PageID #: 114
       92.    As to Saddler Defendants, the allegations contained in paragraph 92 of Plaintiff’s

First Amended Complaint are denied.

       93.    As to Saddler Defendants, the allegations contained in paragraph 93 of Plaintiff’s

First Amended Complaint are denied.

       94.    As to Saddler Defendants, the allegations contained in paragraph 94 of Plaintiff’s

First Amended Complaint are denied.

                                SIXTH CAUSE OF ACTION

                              BREACH OF FIDUCIARY DUTY

       95.    Defendants hereby incorporate their responses to paragraphs 1 through 94 of

Plaintiff’s First Amended Complaint as if recited verbatim herein.

       96.    As to Saddler Defendants, the allegations contained in paragraph 96 of Plaintiff’s

First Amended Complaint are denied.

       97.    As to Saddler Defendants, the allegations contained in paragraph 97 of Plaintiff’s

First Amended Complaint are denied.

       98.    As to Saddler Defendants, the allegations contained in paragraph 98 of Plaintiff’s

First Amended Complaint are denied.

       99.    As to Saddler Defendants, the allegations contained in paragraph 99 of Plaintiff’s

First Amended Complaint are denied.

       100.   As to Saddler Defendants, the allegations contained in paragraph 100 of

Plaintiff’s First Amended Complaint are denied as stated.

       101.   The allegations contained in paragraph 101 of Plaintiff’s First Amended

Complaint are not directed to these Defendants and require no response of these Defendants.




                                    12
  Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 12 of 20 PageID #: 115
       102.    As to Saddler Defendants, the allegations contained in paragraph 102 of

Plaintiff’s First Amended Complaint are denied.

       103.    As to Saddler Defendants, the allegations contained in paragraph 103 of

Plaintiff’s First Amended Complaint are denied.

       104.    As to Saddler Defendants, the allegations contained in paragraph 104 of

Plaintiff’s First Amended Complaint are denied.

       105.    The allegations contained in paragraph 105 of Plaintiff’s First Amended

Complaint are not directed to these Defendants and require no response of these Defendants.

                              SEVENTH CAUSE OF ACTION

                         INTENTIONAL MISREPRESENTATION

       106.    Defendants hereby incorporate their responses to paragraphs 1 through 106 of

Plaintiff’s First Amended Complaint as if recited verbatim herein.

       107.    As to Saddler Defendants, the allegations contained in paragraph 107 of

Plaintiff’s First Amended Complaint are denied.

       108.    As to Saddler Defendants, the allegations contained in paragraph 108 of

Plaintiff’s First Amended Complaint are denied.

       109.    As to Saddler Defendants, the allegations contained in paragraph 109 of

Plaintiff’s First Amended Complaint are denied.

       110.    As to Saddler Defendants, the allegations contained in paragraph 110 of

Plaintiff’s First Amended Complaint are denied.

       111.    As to Saddler Defendants, the allegations contained in paragraph 111 of

Plaintiff’s First Amended Complaint are denied.




                                    13
  Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 13 of 20 PageID #: 116
       112.    As to Saddler Defendants, the allegations contained in paragraph 112 including

subparagraphs a) through f) of Plaintiff’s First Amended Complaint are denied.

                               EIGHTH CAUSE OF ACTION

                                        NEGLIGENCE

       113.    Defendants hereby incorporate their responses to paragraphs 1 through 112 of

Plaintiff’s First Amended Complaint as if recited verbatim herein.

       114.    As to Saddler Defendants, the allegations contained in paragraph 114 of

Plaintiff’s First Amended Complaint are denied.

       115.    It is denied that the allegations contained in paragraph 115 of Plaintiff’s First

Amended Complaint correctly state the duty owed by Saddler Defendants and therefore, these

allegations are denied.

       116.    As to Saddler Defendants, the allegations contained in paragraph 116 of

Plaintiff’s First Amended Complaint are denied.

       117.    As to Saddler Defendants, the allegations contained in paragraph 117 of

Plaintiff’s First Amended Complaint are denied.

       118.    As to Saddler Defendants, the allegations contained in paragraph 118 of

Plaintiff’s First Amended Complaint are denied.

       119.    As to Saddler Defendants, the allegations contained in paragraph 119 of

Plaintiff’s First Amended Complaint are denied.

       120.    As to Saddler Defendants, the allegations contained in paragraph 120 of

Plaintiff’s First Amended Complaint are denied.




                                    14
  Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 14 of 20 PageID #: 117
                                 NINTH CAUSE OF ACTION

        MISHANDLING OF REMAINS/INTERFERENCE WITH DEAD BODIES

       121.    Defendants hereby incorporate their responses to paragraphs 1 through 121 of

Plaintiff’s First Amended Complaint as if recited verbatim herein.

       122.    As to Saddler Defendants, the allegations contained in paragraph 122 of

Plaintiff’s First Amended Complaint are denied.

       123.    As to Saddler Defendants, the allegations contained in paragraph 123 of

Plaintiff’s First Amended Complaint are denied.

       124.    As to Saddler Defendants, the allegations contained in paragraph 124 of

Plaintiff’s First Amended Complaint are denied.

       125.    As to Saddler Defendants, the allegations contained in paragraph 125 of

Plaintiff’s First Amended Complaint are denied.

       126.    As to Saddler Defendants, the allegations contained in paragraph 126 of

Plaintiff’s First Amended Complaint are denied.

       127.    As to Saddler Defendants, the allegations contained in paragraph 127 of

Plaintiff’s First Amended Complaint are denied.

       128.    As to Saddler Defendants, the allegations contained in paragraph 128 of

Plaintiff’s First Amended Complaint are denied.

       129.    As to Saddler Defendants, the allegations contained in paragraph 129 of

Plaintiff’s First Amended Complaint are denied.



                                 AFFIRMATIVE DEFENSES

       130.    Plaintiff’s complaint fails to state a claim for which relief may be granted.




                                    15
  Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 15 of 20 PageID #: 118
        131.   Defendants aver that Plaintiff is not entitled to any relief under 42 U.S.C. § 1981

because no contract existed between Plaintiff and Saddler Defendants.

        132.   Defendants aver that Plaintiff is not entitled to any relief under 42 U.S.C. § 1981

because Defendants were unaware of the race and national origin of Plaintiff or Filemon

Dominguez Diaz. Defendants further deny any and all allegations that Saddler Defendants

discriminated against Plaintiff or had any discriminatory motive or intent towards Plaintiff.

Defendants aver Plaintiff’s complaint fails to state the requisite standard for causation for a claim

under 42 U.S.C. § 1981.

        133.   Defendants deny any conspiracy existed among Saddler Defendants and Reid Van

Ness. Furthermore, Defendants deny that any conspiracy existed between Saddler Defendants

and Reid Van Ness for the purpose of depriving individuals of equal protection under the law.

        134.   Saddler Defendants specifically deny that Saddler entered into a contract with

Plaintiff or Plaintiff’s agents. Defendant further deny that Sadder entered into any contract with

Reid Van Ness or that Plaintiff would be a third-party beneficiary to any such agreement.

Defendants further deny that Plaintiff would have any right to enforce any agreement between

Defendants and Reid Van Ness.

        135.   Defendants deny that they had dominion or control over the remains of Filemon

Dominguez Diaz. Defendants further deny that they had any responsibility to ship his remains to

Plaintiff.

        136.   Plaintiff is guilty of laches in failing to exercise due diligence to obtain and sort

through the disposition of her brother’s body.

        137.   Defendants deny that a fiduciary or confidential relationship existed between

Plaintiff and Saddler Defendants.




                                     16
   Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 16 of 20 PageID #: 119
        138.   Defendants deny that they made any representations whatsoever to Plaintiff

        139.   Defendants deny that they breached any duty of care to owed to the Plaintiff

        140.   To the extent the allegations contained in Plaintiff’s First Amended Complaint are

proven true, Saddler Defendants assert the comparative fault of Reid Van Ness who was

responsible for the storage, embalming, dressing, transportation, and shipping of Mr. Diaz’s

body.

        141.   It is denied that Plaintiff’s alleged injuries and/or damages were proximately

caused by any act or omission on the part of the Saddler Defendants.

        142.   This Defendant pleads and relies upon the defenses and limitations set forth in the

Tennessee Civil Justice Act of 2011, including but not limited to, the caps placed on damages

pursuant to Tennessee Code Annotated Sections 29-39-102, 29-39-104, and/or any other

provisions relating to defenses, jury instructions and/or other limitations upon liability or

damages contained in the act or elsewhere in Tennessee Law.

        143.   Plaintiff has failed to state a claim upon which relief may be granted against these

Defendants for punitive damages. Further, these Defendants rely upon the protections,

prohibitions and rights guaranteed to it by and through the 14th Amendment of the United States

Constitution and the Due Process Provisions of the Tennessee Constitution. The imposition of

punitive damages is violative of due process and equal protection provided by the 14th

Amendment of the United States Constitution. An award of punitive damages based upon

vicarious or joint and several judgments, the lack of reasonable limitation, the lack of specific

and set standards, public policy, and/or with the potential to exceed the maximum criminal fines

for similar conduct alleged are each a violation of the 5th and 14th Amendments of the United

States Constitution. It is denied that any act or omission of these Defendants was such, that it




                                    17
  Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 17 of 20 PageID #: 120
constitutes fault which was intentional, fraudulent, malicious, or reckless under the standards set

forth in the State of Tennessee and must be proved a clear and convincing evidence. These

Defendants may demand bifurcation of the issue of punitive damages at trial should the claim not

be dismissed.

       144.     Plaintiff’s claims are barred by the one year statute of limitations found at

Tennessee Code Annotated §28-3-104. Plaintiff’s Complaint demonstrates she knew or

reasonably should have known that she or the next of kin had a cause of action as early as

February 5, 2020 when Mr. Diaz’s body was not shipped as promised by Mr. Van Ness. Plaintiff

knew she was having issues with Mr. Van Ness and did nothing.

       145.     Any and all allegations contained in Plaintiff’s Complaint which have not been

heretofore admitted, denied or otherwise explained above, are hereby denied as if specifically

denied above.



       WHEREFORE, defendants SADDLER FUNERAL HOME AND CREMATORY

SERVICES AND STEVIE SADDLER denies that they are liable to plaintiff for any amount,

respectfully requests it be dismissed from this lawsuit with costs taxed to the plaintiff, or that

they be granted such other and further relief as the Court deems appropriate.




                                    18
  Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 18 of 20 PageID #: 121
                                 Respectfully submitted,

                                 LEWIS THOMASON, P.C.

                                 By: /s/ Andrew N. Grams
                                     Andrew N. Grams, BPR No. 18380
                                     424 Church Street, Suite 2500
                                     P.O. Box 198615
                                     Nashville, TN 37219
                                     (615) 259-1366
                                     agrams@lewisthomason.com

                                 Attorneys for Defendants Stevie Saddler and Stevie
                                 Saddler d/b/a Saddler Saddler Funeral Home and
                                 Crematory Services




                                  19
Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 19 of 20 PageID #: 122
                                CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing ANSWER OF SADDLER FUNERAL
HOME AND CREMATORY SERVICES AND STEVIE SADDLER TO PLAINTIFF’S FIRST
AMENDED COMPLAINT was filed electronically. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt. All other parties will be served by regular U.S. mail and email. Parties may access this
filing through the Court’s electronic filing system.

           Andrew S. Lockert, Esq.,
           Lockert Legal, LLC
           112 Frey Street
           Ashland City, TN 37015

           John H. Morris, Esq.
           Nashville Vanguard Law, PLLC
           Parkway Towers, Suite 102
           404 James Robertson Parkway
           Nashville, TN 37219

           Eric Lockert, Esq.
           Lockert, Hamlin & Hamlin PLLC
           112 Frey Street
           Ashland City, TN 37015

           Reid Van Ness
           420 Walton Lane, Unit J46
           Madison, TN 37115


       This the 31st day of August 2021.


                                             /s/ Andrew Grams
                                             Andrew Grams




                                    20
  Case 3:21-cv-00583 Document 19 Filed 08/31/21 Page 20 of 20 PageID #: 123
